                                           Case 5:19-cv-00031-BLF Document 48 Filed 11/14/19 Page 1 of 1




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     OMNI FINANCIAL, LLC,                                Case No. 19-cv-00031-BLF
                                   7                    Plaintiff,
                                                                                             AMENDED DEFAULT JUDGMENT
                                   8             v.                                          AGAINST EDWARD FORTE AND
                                                                                             PRECISE CONSTRUCTION &
                                   9     GLOBAL PETROLEUM, LLC, a                            DISMANTLEMENT
                                         Minnesota limited liability company;
                                  10     SUZETTE JEREZ, aka SUZETTE JEREZ-
                                         NEAL; EDWARD FORTE, Individually
                                  11     and as Trustee of the Forte Family Trust;
                                         and PRECISE CONSTRUCTION &
                                  12     DISMANTLEMENT SYSTEMS, INC., an
Northern District of California
 United States District Court




                                         Illinois corporation doing business as
                                  13     PRECISE CONSTRUCTION,
                                  14                    Defendants.

                                  15

                                  16          Plaintiff Omni Financial LLC’s motion for default judgment having been granted as

                                  17   against Defendants Edward Forte, Individually and as Trustee of the Forte Family Trust, and

                                  18   Precise Construction & Dismantlement Systems, Inc., an Illinois corporation doing business as

                                  19   Precise Construction,

                                  20           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered in

                                  21   favor of Plaintiff Omni Financial LLC and against Defendants Edward Forte, Individually and as

                                  22   Trustee of the Forte Family Trust, and Precise Construction & Dismantlement Systems, Inc., an

                                  23   Illinois corporation doing business as Precise Construction, jointly and severally, in the amount of

                                  24   $1,375,000, plus reasonable attorneys’ fees and costs in the amount of $16,697.74, for a total

                                  25   judgment in the amount of $1,391,697.74. Upon entry of this Amended Default Judgment,

                                  26   interest shall accrue at the rate specified in 28 U.S.C. § 1961.

                                  27   Dated: November 14, 2019                         ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
